Case: 4:18-cv-01566-JAR Doc. #: 27 Filed: 01/18/19 Page: 1 of 3 PageID #: 1519



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

  DEMETRIUS THOMAS,                   )
                                      )
          Plaintiffs,                 ) Case No. 4:18-CV-01566
                                      )
  v.                                  ) JURY TRIAL DEMANDED
                                      )
  CITY OF ST. LOUIS, et al.           )
                                      )
          Defendants.                 )

      CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO AMENDED
                               COMPLAINT

       Defendant(s) herein move the Court for an extension of
  time to respond to plaintiff's amended complaint. In
  support of this motion, defendant(s) state:

       1.   This action is one of some 21 actions commenced
  against defendant City of St. Louis and various police
  officers.1 These actions were filed in stages beginning in
  September 2018. These actions are in addition to several
  other actions, including one class action for injunctive
  relief, that are also pending in this District.


  1
    The pending actions include: Rasheed Aldridge v. City of St. Louis, et
  al. 4:18-CV-01677; Fareed Alston v. City of St. Louis, et al. 4:18-CV-
  01569; Amir Brandy v. City of St. Louis, et al. 4:18-CV-
  01674; Brian Baude v. City of St. Louis, et al. 4:18-CV-
  01564; Crystal Brown v. City of St. Louis, et al. 4:18-CV-
  01676; Emily Davis v. City of St. Louis, et al. 4:18-CV-
  01574; Heather DeMian v. City of St. Louis, et al. 4:18-CV-
  01680; Alison Dreith v. City of St. Louis, et al. 4:18-CV-
  01565; Michael Faulk v. City of St. Louis, et al. 4:18-CV-
  00308; Darryl Gray v. City of St. Louis, et al. 4:18-CV-
  01678; Megan Ellyia Green v. City of St. Louis, et al. 4:18-CV-
  01629; Mark Gullet v. City of St. Louis, et al. 4:18-CV-
  01571; Calvin Kennedy v. City of St. Louis, et al. 4:18-CV-
  01679; Lindsey Laird and Andre Roberts v. City of St. Louis, et
  al. 4:18-CV-01567; Derek Laney v. City of St. Louis, et al. 4:18-CV-
  01575; Alex Nelson and Iris Nelson v. City of St. Louis, et al.
  4:18-CV-01561; Dillan Newbold v. City of St. Louis, et al. 4:18-CV-
  01572; Mario Ortega v. City of St. Louis, et al. 4:18-CV-
  01576; Christopher Robertson v. City of St. Louis, et al.
  4:18-CV-01570; Keith Rose v. City of St. Louis, et al. 4:18-CV-
  01568; Demetrius Thomas v. City of St. Louis, et al., 4:18-CV-01566;
  Jonathan Ziegler v. City of St. Louis, et al., 4:18-CV-01577.
Case: 4:18-cv-01566-JAR Doc. #: 27 Filed: 01/18/19 Page: 2 of 3 PageID #: 1520



       2.   Defendants were granted additional time to
  respond to the original complaints in all the referenced
  actions and filed motions to dismiss on December 19, 2018.
  Thereafter, plaintiffs filed amended complaints pursuant to
  F.R.Civ.P. 15(a)(1)(B) in every case on January 9, 2019.

       3.   Defendants' responses to the amended complaints
  are currently due January 23, 2019. Counsel have conferred
  with plaintiffs' counsel, and plaintiffs have no objection
  to extending the time for response by 10 days. Due to
  intervening weekends, such extension would require
  responses to be filed on or before February 4, 2019.

       4.   Defense counsel need additional time to evaluate
  the amended complaints and to determine to what extent, if
  at all, the plaintiffs' claims have been altered, requiring
  further tailoring of responses. Given the length of the
  complaints and exhibits, this review will consume
  considerable time, and counsel are involved in extensive
  discovery in other, related cases, as well as being subject
  to intervening trials and briefing deadlines in other
  cases.

       5.   This motion is not advanced for any improper
  purpose or solely to delay disposition of any action.

       WHEREFORE, defendant(s) pray that the time for answer
  or other response to the amended complaint herein be
  extended to and including February 4, 2019.




                                      2
Case: 4:18-cv-01566-JAR Doc. #: 27 Filed: 01/18/19 Page: 3 of 3 PageID #: 1521




                                      Respectfully submitted,
                                      JULIAN L. BUSH
                                      CITY COUNSELOR

                                      /s/ Robert H. Dierker
                                      Robert H. Dierker 23671MO
                                      Associate City Counselor
                                      dierkerr@stlouis-mo.gov
                                      Brandon Laird 65564MO
                                      Associate City Counselor
                                      Abby Duncan 67766MO
                                      Assistant City Counselor
                                      Meghan Bruyns 69987MO
                                      Assistant City Counselor
                                      Amy Raimondo 71291MO
                                      Assistant City Counselor
                                      1200 Market St.
                                      City Hall, Rm 314
                                      St. Louis, MO 63103
                                      314-622-3361
                                      Fax 314-622-4956




                     CERTIFICATE OF SERVICE
       I hereby certify that on January 18, 2019, the
  foregoing was electronically filed with the Clerk of the
  Court to be served by operation of the Court’s electronic
  filing system.
                                /s/ Robert H. Dierker 23671MO




                                      3
